Mr. JUSTICE CREBS delivered the opinion of the court: The individual defendants filed a petition to detach 120 acres of land from the Sesser Community Unit District No. 196, Franklin County, Illinois and attach the same to the Mulkeytown Community Consolidated District No. 32, Franklin County, Illinois and the Christopher Community High School District No. 38, Franklin County, Illinois. The defendant, County Board of School Trustees of Franklin County, Illinois heard the petition on April 5, 1971, and at the conclusion of the hearing granted the petition. The plaintiff filed a complaint for judicial review under the Administrative Review Act in the Circuit Court of Franklin County. The Circuit Court of Franklin County affirmed the order of the County Board of School Trustees. This appeal followed. Defendants contend that the appeal should be dismissed for failure to comply with the rules. However, we passed on this question on December 28, 1971, and will not reconsider the matter at this time. The question presented on this appeal is whether or not the decision of the County Board of School Trustees granting the petition is contrary to and against the manifest weight of evidence. We have examined the record in this case. Considerable evidence was presented. In the record we find that there is ample evidence to support the findings of the County Board of School Trustees. Upon review of the entire record we do not find that the order of the County Board of School Trustees was contrary to and against the manifest weight of the evidence and we therefore affirm in accordance with Supreme Court Rule 23. Judgment affirmed. G. MORAN, P. J., and JONES, J., concur.